Writ relief is available where there is no plain, speedy, and
                adequate remedy in the ordinary course of law, NRS 34.170; NRS 34.330,
                and the right to an appeal is generally an adequate legal remedy
                precluding writ relief. Pan v. Eighth Judicial Dist. Court, 120 Nev. 222,
                224, 88 P.3d 840, 841 (2004). A final judgment has been entered in the
                district court case underlying these matters, and Kimberly has exercised
                her right to appeal that final judgment. Kimberly therefore has an
                adequate remedy at law in the form of that appeal, in which the issues
                raised in the petition can be addressed. 1 Accordingly, we grant Fletcher's
                motion and dismiss the petition in Docket No. 65061. 2
                             In Docket No. 66632, Kimberly has also filed a motion to file a
                motion for stay that exceeds the applicable page limits. NRAP 27(d)(2).
                No good cause appearing, we deny the motion. Accordingly, we also deny
                as moot the motion to file under seal an appendix accompanying the




                      lIndeed, in her opposition to the motion to dismiss, Kimberly states
                that the subject of the writ petition "will be one subject of Kimberly's
                pending appeal."

                      2 As the writ proceeding is dismissed, we deny Kimberly's motion to
                consolidate it with the appeal. Further, because the need for a stay of
                disclosure of the allegedly privileged documents appears to have abated in
                light of the underlying trial having concluded without their disclosure, we
                dissolve the stay entered in this court's July 25, 2014, order in Docket No.
                65061. Finally, we grant Kimberly's request to defer oral argument to the
                extent that we vacate our January 28, 2015, order in Docket No. 65061
                regarding the scheduling of oral argument.



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
motion. The clerk shall return. unfiled, the motion for stay pending
appeal and the appendix to appellant's motion for stay pending appeal,
both received on February 2, 2015.
           It is so ORDERED.




                                     Hardesty



                                     Douglas


                                               Chst
                                     Cherry




cc: Hon. Gayle Nathan, District Judge
     Pecos Law Group
     Lewis Roca Rothgerber LLP/Las Vegas
     Kolodny Law Group
     Black & LoBello
     Wasser, Cooperman & Carter
     Jimmerson Hansen
     Seastrom & Seastrom
     Lemons, Grundy & Eisenberg
     Eighth District Court Clerk




                                       3